Citation Nr: 1627636	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  07-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left shoulder injury with arthritis and neck pain.

2.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Navy from October 1960 to April 1963

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision as to left shoulder injury residuals with arthritis and neck pain, and a June 2008 rating decision as to headaches.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

These matters were denied in a February 2011 Board decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued an order granting a Joint Motion for Remand (JMR), which served to vacate and remand the February 2011 Board decision.  These issues were remanded by the Board in January 2012.   

The issue of entitlement to service connection for a psychiatric disability as secondary to the service-connected left shoulder disability has been raised by the record in an October 2007 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is needed.  The JMR instructed the Board to obtain relevant private treatment records from Dr. M.B., who has been identified by the Veteran as a treating physician.  The January 2012 remand in turn instructed the RO to obtain appropriate release information forms where necessary and procure records of left shoulder, neck, and headache treatment, noting that records of treatment from Dr. M.B. are of particular interest.  Unfortunately, the February 2012 notice letter sent to the Veteran made no specific reference to Dr. M.B., and generally requested that the Veteran notify VA of any left shoulder, neck, and headache treatment received.  The Veteran did not provide authorization for VA to obtain his private treatment records in response to the notice letter.  The Veteran has already identified Dr. M.B., and these identified records were specifically discussed in the JMR.  The February 2012 notice letter does not adequately advise the Veteran that additional action on his part is required for VA to obtain these records that have already been identified by the Veteran.  Additionally, the Board notes that in October 2007 the Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) identifying C.B. Healthcare, but that VA has not attempted to obtain these records.  Upon remand, the AOJ should attempt to obtain the private treatment records identified by the Veteran.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

A September 2013 VA examination opinion that the Veteran's neck is a separate issue that is not caused by his service-connected left shoulder condition is inadequate.  The examiner noted that the Veteran had a motor vehicle accident after service, implying that the Veteran's neck pain is a result of this accident, rather than a residual of his left shoulder disability.  However, this opinion does not consider the records of treatment for neck pain as early as January 1999, a year prior to the motor vehicle accident, as well as statements by the Veteran prior to the motor vehicle accident relating his neck pain to his left shoulder.  Further, service connection has been established for neck pain as a residual of the left shoulder injury.  An opinion based on inaccurate factual premise has limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Nevertheless, pursuant to the JMR, in order to determine whether the neck pain warrants a separate rating, an opinion must be obtained to determine whether the neck pain represents a distinct chronic disability due to pull on the trapezius muscle with movement of the left shoulder that is distinguishable from left shoulder pain on movement.  

A September 2005 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, asserts that he had to retire on disability due to severe pain in his shoulder, neck, and back, as well as his hands and leg.  The Board notes documents related to a disability claim from the Federal Employees Retirement System, which were received in September 2000, discuss the Veteran's nonservice-connected lower back disability, but not his neck or shoulder.  As such, the September 2005 statement referencing disability retirement for his shoulder, neck, and other disabilities reasonably indicates that the Veteran may be in receipt of disability benefits not encompassed by the disability claim to the Federal Employees Retirement System, such as disability benefits from the Social Security Administration (SSA).  In the interest of ensuring that all relevant records have been associated with the claims file, a request should be made to identify the postential existence of  records related to any SSA disability claim made by the Veteran.  

The January 2012 remand also instructed the AOJ to obtain records from the VA Community Based Outpatient Clinic (CBOC) in Toledo, Ohio and Springfield, Ohio.  Although the AOJ obtained the records from the Toledo CBOC, the Board notes that records from the Springfield, Ohio CBOC, which has a different parent facility, have not been obtained.  These treatment records should be obtained upon remand.  The Board also notes several documents related to treatment at the VA Medical Center in Cleveland, Ohio.  To ensure that all relevant treatment records are associated with the claims file, a request should be made for records from the Cleveland VAMC as well.  The claims folder should also be updated to include VA treatment records from the Toledo CBOC compiled since June 25, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Ann Arbor, Michigan and all associated outpatient clinics, including the community based outpatient clinic in Toledo, Ohio, dated from June 25, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Obtain all treatment records from the Dayton VA Medical Center and the Louis Stokes Cleveland VA Medical Center, and all associated outpatient clinics, including the community based outpatient clinic in Springfield, Ohio.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Request that the Veteran identify all Federal and State entities, to include the SSA, from which he receives disability benefits related to his left shoulder, neck, or headaches.  After obtaining any necessary authorization, request the records identified.  

Regardless of the Veteran's response, contact the Social Security Administration and request records relating to any potential disability claim by the Veteran.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. 
§ 3.159(e).  

4.  After obtaining the appropriate authorization, request records related to the Veteran's treatment from Dr. M.B., who is identified in a December 2000 VA Form 21-4142, and C.B. Healthcare, which is identified in an October 2007 VA Form 21-4142. 

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

5.  After completing all of the above development, schedule the Veteran for a VA examination as to his neck/shoulder disability with an appropriate examiner.  The examiner is to review the record, perform an appropriate examination, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected neck pain, a service-connected residual of his service-connected left shoulder injury, represents a distinct chronic disability, to include due to pull on the trapezious muscle with movement of the left shoulder, that is distinguishable from left shoulder pain on movement.  The examiner is advised that the Veteran has complained of and sought treatment for neck pain, which he relates to his left shoulder disability, prior to the January 2000 motor vehicle accident, including in January 1999.  The examiner should also discuss the May 2006 VA examination, which notes that the Veteran's neck pain is related to left shoulder arthritis as there is no evidence of pain or limitation attributable to cervical disc disease.

The opinion provided must be supported by a complete rationale.   

6.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




